PATTERSON, Acting Chief Judge.
Kenneth Schlangen appeals from his judgment and sentences for grand theft of a motor vehicle, aggravated assault on a law enforcement officer, two counts of battery on a law enforcement officer, and two counts of obstructing or opposing a law enforcement officer with violence. We affirm Schlangen’s judgment and sentences, with the exception of his conviction for one of the counts of obstructing or opposing an officer with violence. Even though his altercation was with two officers, Schlan-gen can only be convicted of one count of obstructing an officer because the offenses occurred during one continuous episode. See Wallace v. State, 724 So.2d 1176 (Fla. 1998) (holding that the defendant could only be convicted of one count of resisting arrest where the altercation with several officers was in the course of the defendant’s continuous resistance to an -attempt to effect his arrest); Stanley v. State, 733 So.2d 559 (Fla. 5th DCA 1999) (same).
Accordingly, we vacate one conviction and sentence for obstructing or opposing an officer with violence and affirm in all other respects.
Affirmed in part; reversed in part.
GREEN and CASANUEVA, JJ., Concur.